Citation Nr: 1541207	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  15-09 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Durham, North Carolina


THE ISSUE

Entitlement to Home Improvement Structural Alteration (HISA) reimbursement of money spent on building a ramp. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from August 1951 to August 1955.  

This appeal to the Board of Veterans' Appeals (BVA or Board) is from a December 2014 decision of the Department of Veterans Affairs Medical Center (VAMC) in Durham, North Carolina.


FINDING OF FACT

In August 2015, prior to the promulgation of a decision in this appeal, the Veteran withdrew his claim for HISA reimbursement of money spent on building a ramp.


CONCLUSION OF LAW

The criteria are met for withdrawal of the substantive appeal concerning this claim.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal (VA Form 9 or equivalent statement) may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 


Here, in August 2015, the Veteran submitted a written statement indicating he is withdrawing his appeal of this claim.  The statement satisfies the requirements for withdrawal.  Thus, there are no remaining allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.  


ORDER

The appeal for entitlement to HISA reimbursement of money spent on building a ramp is dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


